Citation Nr: 1309460	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  03-36 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  A February 2006 Board decision reopened and denied the claim of entitlement to service connection for a lumbar spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2007 Memorandum Decision, the Court vacated the Board's February 2006 decision and remanded the matter to the Board for readjudication.  The Board remanded the case in December 2007, October 2008, and April 2009 for additional development.  In June 2010, the Board issued a decision that reopened and denied the claim of entitlement to service connection for a lumbar spine disability.  The Veteran appealed the June 2010 Board decision to the Court.  Based on an October 2010 Joint Motion for Remand, the Court remanded the claim to the Board for development in compliance with the Joint Motion.  In January 2012, the Board denied the Veteran's claim, and the Veteran timely appealed the Board's decision to the Court.  In July 2012, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's January 2012 decision for proceedings consistent with the terms of the Joint Motion.  

The Veteran requested a hearing before a Decision Review Officer at various times since the March 2007 Memorandum Decision.  In January 2010, the Veteran informed the RO that he wished to withdraw the request.  The Board finds that notification to be sufficient to conclude that the Veteran has withdrawn his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
REMAND

The July 2012 Joint Motion for Remand noted that the Board remanded this claim in April 2009 for an etiological opinion and rationale, and, to the extent necessary, for an additional examination addressing whether the Veteran had a pre-existing scoliosis condition that was aggravated by service.  The July 2012 Joint Motion noted that the April 2009 Remand requested the following opinions:

(a)  Is it as likely as not (50 percent probability or more) that the left scoliosis shown on examination five days after induction, later diagnosed as functional scoliosis secondary to leg length inequality, is related to any event or injury during the Veteran's service, including any objective evidence of trauma to his back during service?

(b)  Was the left scoliosis shown in service a natural progression of a congenital left leg length discrepancy?

(c)  Is there clear and unmistakable evidence that any low back disability, including left scoliosis, pre-existed the Veteran's service?

If so, is it as likely as not (50 percent probability or more) that the preexisting low back disability, including left scoliosis, underwent a permanent increase in severity during or as a result of his service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to normal progression of the disorder.

(d)  Is it as likely as not (50 percent probability or more) that any current low back disability is related to the Veteran's service, including any complaints, findings, or diagnosis during service?
 
The Veteran received a VA examination in August 2009, and the July 2012 Joint Motion indicated that examination report did not comply with the Board's Remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the opinion requested in directive (a), the July 2012 Joint Motion found that the opinion that the Veteran's scoliosis was likely related to pre-existing shortening of the left leg was based solely on a January 1970 Board Report.  The Joint Motion noted that the January 1970 Board Report found neither that the Veteran's scoliosis was secondary to the shortening of the left leg, nor that the Veteran's scoliosis pre-existed service.  Accordingly, the Joint Motion found the rationale underlying that opinion to be inadequate.  

With respect to the opinions requested in directives (b) and (c), the July 2012 Joint Motion indicated that the examiner did not address the requested opinions.  With respect to the opinion requested in directive (d), the July 2012 Joint Motion indicated that the examiner did not provide a rationale for the opinion that the Veteran's lumbar spine disability could not be related to service without resort to speculation.  

In addition, the Joint Motion noted that the Board's January 2012 decision noted a provisional diagnosis of "congenital scoliosis of the lumbar spine."  The Joint Remand further noted that, apparently contrary to that finding, a November 1969 examiner found that the Veteran had "functional scoliosis secondary to left leg length inequality."  The Joint Remand indicated that on remand, the examiner should address whether the Veteran's scoliosis is congenital or functional in nature.

The Board acknowledges that the Veteran's representative has submitted evidence since the time of the July 2012 Joint Motion, a January 2013 opinion from Dr. A.C. that connected the Veteran's degenerative disease of the spine to the Veteran's active duty service.  While the Board acknowledges the probity of this opinion as to the relationship of the Veteran's lumbar spine disability to active duty service, additional development outlined in the Joint Motion for Remand is required as to whether the Veteran's disability pre-existed active duty service.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination with a medical doctor.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following opinions:

(a)  Is the Veteran's left scoliosis congenital or functional in nature?

(b)  Is it as likely as not (50 percent probability or greater) that the left scoliosis shown on examination five days after induction, later diagnosed as functional scoliosis secondary to leg length inequality, is related to any event or injury during the Veteran's service, including any objective evidence of trauma to his back during service?

(c)  Was the left scoliosis shown in service a natural progression of a congenital left leg length discrepancy?

(d)  Is there clear and unmistakable evidence that any low back disability, including left scoliosis, pre-existed the Veteran's service?

(e)  If so, is it as likely as not (50 percent probability or greater) that any pre-existing low back disability, including left scoliosis, underwent a permanent increase in severity during or as a result of his service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to normal progression of the disorder.

(f)  Is it as likely as not (that is, a 50 percent probability or more) that any current low back disability is related to the Veteran's service, including any complaints, findings, or diagnosis during service?

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



